Fourth Court of Appeals
                                   San Antonio, Texas
                                       December 10, 2019

                                      No. 04-19-00507-CV

              Patricio HERNANDEZ d/b/a/ Grande Garbage Collection Company,
                                      Appellant

                                                 v.

                                    COUNTY OF ZAPATA,
                                         Appellee

                   From the 49th Judicial District Court, Zapata County, Texas
                                     Trial Court No. 9,929
                           Honorable Jose A. Lopez, Judge Presiding


                                         ORDER
       After this court granted Appellant’s first motion for extension of time to file the brief, we
set Appellant’s brief due on December 9, 2019. On the due date, Appellant filed an unopposed
second motion for extension of time to file the brief until December 23, 2019.
       Appellant’s motion is GRANTED. Appellant’s brief is due on December 23, 2019. See
TEX. R. APP. P. 38.6(d).




                                                      _________________________________
                                                      Patricia O. Alvarez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 10th day of December, 2019.



                                                      ___________________________________
                                                      Michael A. Cruz,
                                                      Clerk of Court